                Case 7:19-cv-10860-PMH Document 25 Filed 07/17/20 Page 1 of 5




DAVID A. FORKNER
    (202) 434-5316
  dforkner@wc.com




                                              July 17, 2020

   VIA ECF

   The Hon. Philip M. Halpern, U.S.D.J.
   United States Courthouse
   500 Pearl Street, Room 1950
   New York, NY 10007

              Re: Richardson et al. v. Mars Wrigley Confectionary LLC, Case 7:19-cv-10860-PMH

   Dear Judge Halpern:
              Pursuant to Rule 2(C) of Your Honor’s Individual Practices, we write on behalf of Mars

   Wrigley Confectionary LLC (“Mars”) to request a pre-motion conference to file a motion to

   dismiss Plaintiffs’ Amended Class Action Complaint (“Complaint”) (Dkt. 18). While Plaintiffs

   have now named the correct party, the pleading deficiencies present in their original complaint

   remain. Mars understands the parties wish to seek a stay of existing deadlines pending the outcome

   of a private mediation in September. Absent such a stay, motion practice will be necessary.

              As background, Plaintiffs allege Mars cannot label “M&M’s® bars” as being made with

   “vanilla reduced fat ice cream,” because they do not “contain sufficient flavor from vanilla to

   characterize it.” Dkt. 18 ¶ 88. Plaintiffs purport to bring claims for injunctive and monetary relief

   on behalf of “all purchasers . . . who reside in New York during the applicable statutes of

   limitations,” id. ¶ 144, (1) under New York General Business Law §§ 349 & 350; (2) for negligent

   misrepresentation; (3) for breach of express warranty, the Magnusson Moss Warranty Act, and

   implied warranty of merchantability; (4) for fraud; and (5) for unjust enrichment. Id. ¶¶ 152-189.
           Case 7:19-cv-10860-PMH Document 25 Filed 07/17/20 Page 2 of 5


Page 2


         Plaintiffs’ claims are implausible, and preempted. The same attorneys who filed

Plaintiffs’ Complaint have filed over 75 lawsuits alleging claims against manufacturers of vanilla

flavored products. These lawsuits allege the “Product is not truthfully or lawfully identified” because

the “Product contains non-vanilla flavor” and only “a de minimis amount of vanilla.” Id. ¶¶ 5-6.

         These allegations are contrary to law and have been rejected. Judge Louis L. Stanton

recently and summarily dismissed identical claims on a motion to dismiss. See Steele et al. v.

Wegman’s Food Markets, Inc., No. 19 CIV. 9227 (LLS), 2020 WL 3975461 (S.D.N.Y. July 14,

2020). Judge Stanton correctly recognized that the plaintiffs had no private right of action to

enforce federal regulations, and that as a matter of New York law, the question is: “did the label

on the ice cream container misrepresent the container’s contents?” Id. at *1. Judge Stanton

correctly concluded that the answer to that question is “No.” Id. Similar allegations were also

recently rejected on a motion to dismiss by Judge Roger T. Benitez in the Southern District of

California. See Zaback v. Kellogg Sales Co., 2020 WL 3414656, at *2 (S.D. Cal. June 22, 2020).

         All of Plaintiffs’ claims against Mars fail for reasons variously recognized by these Courts,

including that (1) Plaintiffs misapply federal labeling regulations; (2) Plaintiffs lack a private right

of action to enforce federal labeling regulations; (3) Plaintiffs fail to allege plausible claims of

deception; (4) Plaintiffs’ testing allegations are both speculative and inapplicable; (5) Plaintiffs’

theory of liability contravenes federal labeling regulations that not only define vanilla extract, but

specify how to declare it in the ingredients list; and (6) any attempt to impose different label

requirements on Mars would contravene express pre-emption provisions.

         Plaintiffs’ negligent misrepresentation claims fail. First, Plaintiffs have not pleaded “the

defendant owed Plaintiff[s] a duty of care due to a special relationship.” Nelson v. MillerCoors,

LLP, 246 F. Supp. 3d 666, 679 (E.D.N.Y. 2017); Bautista v. CytoSport, Inc., 223 F. Supp. 3d 182,

193 (S.D.N.Y. 2016). Plaintiffs conclusory allege that Mars owed Plaintiffs a duty “based on
           Case 7:19-cv-10860-PMH Document 25 Filed 07/17/20 Page 3 of 5


Page 3


defendant’s position as an entity which has held itself out as having special knowledge in the

production, service and/or sale of the product type.” Dkt. 18 ¶ 167. But “if this alone were

sufficient, a special relationship would necessarily always exist for purposes of misbranded food

claims, which is not the case.” Stoltz v. Fage Dairy Processing Indus., S.A., 2015 WL 5579872, at

*25 (E.D.N.Y. Sept. 22, 2015); Tyman v. Pfizer, 2017 WL 6988936, at *15 (S.D.N.Y. Dec. 27,

2017). Second, the economic loss doctrine precludes Plaintiffs’ claim. See, e.g., Elkind v. Revlon

Consumer Prods., Inc., 2015 WL 2344134, at *12 (E.D.N.Y. May 14, 2015); Gordon v. Hain

Celestial Group, Inc., 2017 WL 213815, at *1 (S.D.N.Y. Jan. 18, 2017).

         Plaintiffs’ express and implied warranty claims fail. First, Plaintiffs failed to provide the

requisite pre-suit notice under New York law. See Colella v. Atkins Nutritionals, Inc., 348 F. Supp.

3d 120, 143 (E.D.N.Y. 2018); In re Frito-Lay N. Am., Inc. v. All Natural Litig., 2013 WL 4647512,

at *27 (E.D.N.Y. Aug. 29, 2013) (same). Second, Plaintiffs do not allege that M&M’s® bars are

not “fit for human consumption,” as required for a breach of implied warranty claim. See Silva v.

Smucker Natural Foods, Inc., 2015 WL 5360022, at *11 (E.D.N.Y. Sept. 14, 2015); Donahue v.

Ferolito, Vultaggio & Sons, 786 N.Y.S.2d 153, 155 (1st Dep’t 2004); Hohn v. S. Shore Serv., Inc.,

529 N.Y.S.2d 129, 130 (2d Dep’t. 1988); see also Birdsong v. Apple, Inc., 590 F.3d 955, 958 (9th

Cir. 2009). Third, Plaintiffs do not allege the requisite privity. See Landtek Group, Inc. v. N. Am.

Specialty Flooring, Inc., 2016 WL 11264722, at *35 (E.D.N.Y. 2016) (“The requirement that

privity be established is equally applicable to claims based upon express and implied warranty

theories.”) (citations omitted); Clemens v. DaimlerChrysler Corp., 534 F.3d 1017, 1023 (9th Cir.

2008) (implied warranty claims require vertical privity). Fourth, Plaintiffs have not pleaded a

violation of the MMWA, as the challenged statements are merely a product description, see, e.g.,

Chufen Chen v. Dunkin' Brands, Inc., No. 17CV3808CBARER, 2018 WL 9346682, at *6

(E.D.N.Y. Sept. 17, 2018); Bowling v. Johnson & Johnson, 65 F. Supp. 3d 371, 378 (S.D.N.Y.
           Case 7:19-cv-10860-PMH Document 25 Filed 07/17/20 Page 4 of 5


Page 4


2014), and are governed by the FDA, see, e.g., Jasper v. MusclePharm Corp., No. 14–02881, 2015

WL 2375945, at *5–6 (D. Colo. April 9, 2015).

         Plaintiffs’ common-law fraud claims fail. First, Plaintiffs have not alleged facts that “give

rise to a strong inference of fraudulent intent.” See Davis v. Yeroushalmi, 985 F. Supp. 2d 349,

359 (E.D.N.Y. 2013) (A false statement “is not sufficient to establish fraudulent intent, nor is a

defendant’s ‘generalized motive to satisfy consumers’ desires [or] increase sales and profits.’”);

In re Lyman Good Dietary Supplements Litig., 17 cv 8047 (VEC), 2018 WL 3733949, at *4

(S.D.N.Y. Aug. 6, 2018) (allegations relate only to generalized motives to earn profits and,

therefore, are insufficient to state a claim for fraud). Second, Plaintiffs have not pleaded fraud with

particularity. See Fed R. Civ. P. 9(b).

         Plaintiffs’ unjust enrichment claims fail. First, “claims for unjust enrichment will not

survive a motion to dismiss where Plaintiff[s] fails to explain how the unjust enrichment claim is

not merely duplicative of other causes of action,” which Plaintiffs have not. Nelson v.

MillersCoors, LLC, 246 F. Supp. 3d 666, 679 (E.D.N.Y. 2017); Silva v. Smucker Nat. Foods, Inc.,

2015 WL 5360022, at *12 (E.D.N.Y. Sept. 14, 2015); Corsello v. Verizon N.Y., Inc., 18 N.Y.3d

777, 790 (2012). Second, unjust enrichment is “unavailable where an adequate remedy at law

exists.” Fed. Treasury Enter. Sojuzplodoimport v. Spirits Int'l N.V., 400 Fed. Appx. 611, 613 (2d

Cir. 2010); Goodrich & Pennington Mortgage Fund, Inc. v. Chase Home Fin., LLC, 2008 WL

11338041, at *4 (S.D. Cal. Apr. 22, 2008).

         Plaintiffs lack standing to seek injunctive relief. Plaintiffs cannot seek a preliminary or

permanent injunction requiring Mars to modify the packaging or label of M&M’s® bars, as they

have not alleged a likelihood of future harm. Plaintiffs admit that they are now aware of the alleged

misrepresentations. Id. ¶¶ 127, 143. As the Second Circuit recently held: “past purchasers of a

product . . . are not likely to encounter future harm of the kind that makes injunctive relief
          Case 7:19-cv-10860-PMH Document 25 Filed 07/17/20 Page 5 of 5


Page 5


appropriate.” Berni v. Barilla S.p.A., 2020 WL 3815523, at *5 (2d Cir. July 8, 2020). The Court

reasoned that “they will not again be under the illusion” of the alleged deception. Rather, they will

purchase the product “with exactly the level of information that they claim they were owed from

the beginning.” Id. at *6. Therefore, injunctive relief will not “improve their position as

knowledgeable consumers.” Id; see also Nicosia v. Amazon.com, Inc., 834 F.3d 220, 239 (2d Cir.

2016); Holve v. McCormick & Co., Inc., 334 F. Supp. 3d 535, 553 (W.D.N.Y. 2018); Atik v. Welch

Foods, Inc., 2016 WL 5678474-MKB-VMS, at *6 (E.D.N.Y. Sept. 30, 2016).

         We appreciate Your Honor’s attention to these matters.

                                                      Regards,

                                                      /s/ David A. Forkner

                                                      David A. Forkner
